DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, the preamble of the claim sets forth the claim is directed to a “tying machine” however the claimed subject matter sets forth the tying machine comprises a feeding mechanism, battery and voltage detection circuit. The scope of the claim is indefinite since none of the claimed structural elements are capable of performing a “tying” operation to meet the preamble of a tying machine, therefore it is unclear how the claimed machine is to be a tying machine. Clarification and/or correction is required.
With regards to claims 1-2, the claims state “the tying machine is configured to set a duty ratio” this renders the claim indefinite since it is unclear what structural element of the tying machine (i.e. feeding mechanism, battery or voltage detection circuit) is configured to perform a setting function as claimed. Specifically, it is unclear how the feeding mechanism, battery or voltage detection circuit is to be configured to set a duty ratio as currently required by the claim. Clarification and/or correction is required.
With regards to claims 3-4, the claims state “the tying machine is configured to adjust the duty ratio”, this renders the claim indefinite since it is unclear which of the claimed structural elements of the tying machine (i.e. feeding mechanism, battery or voltage detection circuit) is able to be configured to perform an adjustment to the duty ratio. Clarification and/or correction is required. 
With regards to claim 4, the preamble of the claim sets forth the claim is directed to a “tying machine” however the claimed subject matter sets forth the tying machine comprises a feeding mechanism and battery. The scope of the claim is indefinite since none of the claimed structural elements are capable of performing a “tying” operation to meet the preamble of a tying machine, therefore it is unclear how the claimed machine is to be a tying machine. Clarification and/or correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1-3 is/are rejected, as best understood, under 35 U.S.C. 102(a)(1) as being anticipated by Itagaki (US 9,192,979).
In reference to claim 1, as best understood, Itagaki discloses a tying machine comprising of a feeding mechanism (13, 14) configured to feed a tying string [see col. 2 lines 47-49; figure 3], a battery (53) [see col. 6 lines 47-48] and a voltage detection circuit (57) [see col. 6 lines 49; figure 11] configured 
In reference to claim 2, the tying machine is configured to set the duty ratio for driving the feeding motor (14) in accordance with the voltage of the battery (53) detected by the voltage detection circuit (57) before feeding the tying string and maintain the duty ratio for driving the feeding motor constant while feeding the tying string [it is noted that duty ratio, i.e. cycle, is determined initially based on the voltage detected and operation is performed to maintain the duty ratio].
In reference to claim 3, the tying machine is configured to adjust the duty ratio for driving the feeding motor in accordance with the voltage of the battery detected by the voltage detection circuit so as to maintain an average applied voltage on the feeding motor constant while feeding the trying string [see col. 10 lines 23-66].
2.	Claim(s) 4 is/are rejected, as best understood, under 35 U.S.C. 102(a)(1) as being anticipated by Ishikawa et al (US 6,401,766)
 In reference to claim 4, as best understood, Ishikawa et al discloses a tying machine comprising of a feeding mechanism (104) configured to feed a tying string, and a battery [see col. 7 lines 34-35], wherein the feeding mechanism includes a feeding motor (110) to which power is supplied from the battery, and a rotation speed sensor (116, 117) configured to detect a rotation speed of the feeding motor [see col. 4 lines 35-45; it is noted that the sensor detects the speed of the feeding gears which are driven by the motor thereby detection of the speed of the motor is detected as well], and the tying machine is configured to adjust a duty ratio for driving the feeding motor in accordance with the rotation speed of the feeding motor detected by the rotation speed sensor so as to maintain the rotation speed of the feeding motor constant while feeding the tying string [see col. 4 lines 46-52].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725